UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4109


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ROBERT TAM,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:09-cr-01343-SB-1)


Submitted:    July 19, 2011                 Decided:   August 5, 2011


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant   Federal   Public  Defender,
Charleston, South Carolina, for Appellant.      William Nettles,
United States Attorney, M. Rhett DeHart, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert        Tam     pleaded             guilty        to    embezzlement,       in

violation of 18 U.S.C.A. § 657 (West Supp. 2011).                                     The U.S.

Sentencing    Guidelines          Manual      (2009)          called      for   a   sentencing

range of thirty-three to forty-one months, and Tam received a

thirty-month      sentence.            Tam    now       appeals,         claiming    that    the

district     court   imposed        a    procedurally               unreasonable      sentence

because it failed to provide an adequate explanation for the

sentence imposed.         We affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).       A    sentence       is     procedurally               reasonable      where    the

district     court   properly          calculated             the    defendant’s      advisory

Guidelines    range,      considered          the       18    U.S.C.      §   3553(a)   (2006)

sentencing    factors,          analyzed      any       arguments         presented     by   the

parties, and sufficiently explained the selected sentence.                                   Id.

at 49-50.         The district court is not required to “robotically

tick through § 3553(a)’s every subsection.”                               United States v.

Johnson,    445    F.3d    339,     345      (4th           Cir.    2006).      However,     the

district    court    “must       place       on       the    record      an   ‘individualized

assessment’ based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit ‘meaningful appellate review.’”

                                                  2
United   States        v.   Carter,       564   F.3d    325,    330    (4th    Cir.    2009)

(quoting Gall, 552 U.S. at 50) (internal footnote omitted).

               Upon    review,       we    conclude      that    the    district       court

provided       an     adequate       individualized       assessment,         taking    into

account counsel’s arguments for a below-Guidelines sentence, and

did    not   abuse      its    discretion       in    imposing    Tam’s       thirty-month

sentence.        See United States v. Lynn, 592 F.3d 572, 576, 578

(4th    Cir.    2010)       (providing      standard      of    review    for    properly

preserved procedural sentencing error);                    see also Gall, 552 U.S.

at 46.

               We accordingly affirm the district court’s judgment.

We    dispense      with      oral    argument       because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                                3